Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  October 25, 2006                                                                                       Clifford W. Taylor,
                                                                                                                 Chief Justice

                                                                                                       Michael F. Cavanagh
                                                                                                       Elizabeth A. Weaver
                                                                                                              Marilyn Kelly
  130125-7(83)                                                                                           Maura D. Corrigan
                                                                                                       Robert P. Young, Jr.
                                                                                                       Stephen J. Markman,
                                                                                                                      Justices
  CARRIER CREEK DRAINAGE DISTRICT, 

           Plaintiff-Appellee, 

                                                                    SC: 130125      

  v                                                                 COA: 255609       

                                                                    Eaton CC: 03-000067-CC 

  LAND ONE, L.L.C., 

             Defendant-Appellant. 

  ______________________________________
  CARRIER CREEK DRAINAGE DISTRICT, 

           Plaintiff-Appellee, 

                                                                    SC: 130126      

  v                                                                 COA: 255610       

                                                                    Eaton CC: 03-000068-CC 

  ECHO 45, L.L.C., 

             Defendant-Appellant. 

  ______________________________________
  CARRIER CREEK DRAINAGE DISTRICT, 

           Plaintiff-Appellee, 

                                                                    SC: 130127      

  v                                                                 COA: 255611       

                                                                    Eaton CC: 03-000069-CC 

  LAND ONE, L.L.C., 

            Defendant-Appellant, 

  and 

  STANDARD FEDERAL BANK, f//k/a
  MICHIGAN NATIONAL BANK,
             Defendant-Appellee.
  ______________________________________

                 On order of the Chief Justice, the motion by defendants-appellants for leave
  to file a supplemental brief is considered and it is GRANTED.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           October 25, 2006                    _________________________________________
                                                                               Clerk